Title: General Orders, 29 January 1778
From: Washington, George
To: 



Head-Quarters V. Forge Thirsday Jany 29th 1778.
NorthumberlandNorway. Norton.


The Commanding Officer of each brigade is to appoint a Captain daily to visit the sick of his Brigade in or near Camp, to examine whether they have proper attention paid them and are furnish’d with every thing their situation requires as far as circumstances will allow—Likewise an orderly-officer every day to inspect the hutts to see whether cleanliness is observed in the soldiers quarters and proper means taken to keep the roofs weather-proof.
The Commissaries in future to issue a quart of salt to every hundred pound of fresh beef.
